Title: To James Madison from George Davis, 31 January 1809
From: Davis, George
To: Madison, James



(No. 1. duplicate.)
Sir,
Tripoli 31. January 1809.

The friendly and intimate footing which I have maintained near the person of the Bashaw has enabled me to Keep constantly in his view the Situation of his brother; and, notwithstanding the versatile disposition of Sidi Ahmet, a combination of circumstances has at length placed within his grasp the means of securing all the pretensions to which he aspired but which I ever considered too great to obtain.
Altho’ the uneasiness which existed in the provinces of Derne and Bengasa had been severely chastised yet it frequently recurred, and which determined His Excellency to seek a permanent remedy for the evil.  The discontents arose from the Governor’s (either Turks or mamelukes) being obnoxious to the people who desired a Moor of age and distinction.  The Bashaw thought proper to ask my opinion on this subject, and as I perceived with a view to the advice I offered, that the Sovereignty of the province of Derne should be conferred on Sidi Ahmet and confirmed to his heirs.  His Excellency assented to this arrangement but proposed that the United States Should guarantee his peaceable deportment.  In offering a decided negative I pointed out the impolicy of such a measure; that it would Keep alive the little jealousy which might still remain between him and his brother; that the appearance of being bound to a foreign power (whose principles did not allow them to interfere in the immediate concerns of other governments) would be little honorable to His Excellency, and that the greatest security for the Ex-Bashaw’s remaining quiet would be the real interest he would have in maintaining his situation, and the certainty that unsupplied by and disconnected with us this would be the only means of securing his establishment.  I concluded by expressing my full conviction in the sincerity of His Excellency’s conduct, because I am fully impressed with it’s truth.
Since this arrangement was proposed several offers have been made for the situation as the present governor is expected Shortly to leave the province. This induced me to suggest to the Bashaw the propriety of sending the Secretary of this Consulate Mr. J. Payne to Malta for the purpose of conferring with Sidi Ahmet and of explaining many points which could not be done in a written communication particularly in a language which His Excellency does not understand; and that it would also tend dispel those suspicions which it was no way his interest to cherish.  Mr. Payne will be accompanied by a confidential character who may serve as an Arabic Interpreter if necessary.
I hope that the Steps I have taken will meet with the approbation of His Excellency the President.  The moment was particularly propitious to the final establishment of the Exile in a mode entirely disconnected with the Government of the United States, which, under any other arrangement would not have been the case.
Mr. Payne in taking leave of His Excellency received from him two letters; one a strong letter of introduction to the Bashaw’s Vekel at Malta, and the other addressed to Sidi Ahmet and which was read to us before it was Sealed; it was written not only in a friendly but an affectionate manner, and confirming every thing I had stated in my letters to His Excellency.
The enclosures numbered 1 a 6 are Extracts from the Journal, and copies of my correspondence with the Ex-Bashaw and Mr. Higgins since the date of my last dispatch.  With great respect & consideration, I have the honor to be, Sir, Your Most Obt. servant
